         Case 1:20-cv-03388-EGS Document 40 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 MICHIGAN WELFARE RIGHTS
 ORGANIZATION, et al.,
                                       Plaintiffs,

 v.                                                    Case No. 1:20-cv-3388-EGS

 DONALD J. TRUMP, et al.,
                                    Defendants.

                           MOTION FOR PRO HAC VICE
                       ADMISSION OF PATRICK STRAWBRIDGE
       I am a member in good standing of the bar of this Court. Per LCvR 83.2(d), I ask the Court

to allow Patrick Strawbridge to appear pro hac vice as co-counsel for Defendant Republican

National Committee. Mr. Strawbridge is familiar with this case and this Court’s rules. He meets

all the requirements of LCvR 83.2(d), as explained in the attached declaration.

Dated: May 3, 2021                            Respectfully submitted,

                                               s/ Cameron T. Norris
                                              Cameron T. Norris (VA083)
                                              CONSOVOY MCCARTHY PLLC
                                              1600 Wilson Blvd., Ste. 700
                                              Arlington, VA 22209
                                              (703) 243-9423
                                              cam@consovoymccarthy.com

                                              Counsel for Defendant
                                              Republican National Committee
